Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5177 Page 1 of 12




                           EXHIBIT 42
         (REDACTED ­ PUBLIC VERSION)
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5178 Page 2 of 12




                                 Exhibit 42 - Page 463
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5179 Page 3 of 12




                                 Exhibit 42 - Page 464
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5180 Page 4 of 12




                                 Exhibit 42 - Page 465
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5181 Page 5 of 12




                                 Exhibit 42 - Page 466
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5182 Page 6 of 12




                                 Exhibit 42 - Page 467
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5183 Page 7 of 12




                                 Exhibit 42 - Page 468
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5184 Page 8 of 12




                                 Exhibit 42 - Page 469
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5185 Page 9 of 12




                                 Exhibit 42 - Page 470
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5186 Page 10 of
                                      12




                                Exhibit 42 - Page 471
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5187 Page 11 of
                                      12




                                Exhibit 42 - Page 472
Case 3:17-cv-01112-JLS-NLS Document 115-14 Filed 07/08/19 PageID.5188 Page 12 of
                                      12




                                Exhibit 42 - Page 473
